Citation Nr: 1741047	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  16-22 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for atrial fibrillation, to include as due to in-service asbestos exposure and as secondary to service-connected bilateral pleural effusions.

2.  Entitlement to service connection for congestive heart failure, to include as due to in-service asbestos exposure and as secondary to service-connected bilateral pleural effusions.

3.  Entitlement to service connection for pulmonary hypertension, to include as due to in-service asbestos exposure.

REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from April 1943 to November 1945.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an August 2015 rating decision of the VA Regional Office in Cleveland Ohio that denied entitlement to service connection to atrial fibrillation, congestive heart failure, pleural effusions and pulmonary hypertension, all to include as due to in-service asbestos exposure.

In May 2016, this case was remanded for further development.

In June 2016, prior to the expiration of the appeal period of this rating decision, the Veteran died.  That month, the appellant submitted a timely application for dependency and indemnity compensation and accrued benefits.

The Board notes that the appellant's claim for service connection for bilateral pleural effusion was granted in a March 2017 rating decision and a zero percent (0%) rating was assigned effective from March 30, 2015.  Therefore, this claim is no longer before the Board.

In April 2017 and August 2017, the Veteran filed an informal Notice of Disagreement (NOD) with the zero percent rating assigned for bilateral pleural effusion.  The Board notes that VA amended its regulations to require that claimants file NODs on a prescribed form.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014); 38 C.F.R. § 20.201 (a) (2016).  VA will not accept an expression of dissatisfaction or disagreement in any other format. See, id.  These amended regulations apply to appeals filed on or after March 24, 2015.  In April 2017, the Appellant was informed that her NOD must be submitted via VA Form 21-0958.  However, the Appellant has not submitted a notice of disagreement in the required form.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Appellant's remaining claims on appeal so that she is afforded every possible consideration.

As a preliminary matter, in the Appellant's May 2016 VA Form 9, she indicated that she did not want a hearing before the Board.  However, in an April 2017 statement, she stated that she and her daughter "deserve to say our piece before a judge."  On remand, the AOJ should clarify whether the Veteran desires such a hearing.

With regard to the claims for service connection for atrial fibrillation, congestive heart failure, and pulmonary hypertension, as per the May 2016 remand, the record reflects that the Veteran was afforded VA respiratory and cardiac examinations by a VA certified physician's assistant (examiner) in August 2015 who opined that the appellant had pulmonary hypertension that was less likely than not related to asbestos exposure in service.  It was determined that the Veteran had no pathology or diagnosis of any asbestosis or asbestos related disease in the evidence of record.  On cardiac examination of that same date, the same examiner found that the Veteran's coronary artery disease, ischemic cardiomyopathy, congestive heart failure, and atrial fibrillation were less likely than not the result of a pulmonary condition and were due to non-service connected hyperlipidemia.

However, as the VA examiner's opinions did not address whether any heart disease was related to asbestos exposure during service, the August 2015 examination reports were determined to be inadequate for adjudication purposes.

The Board notes that in an April 2016 medical opinion the Veteran's private physician opined that it was possible, if not likely, that the Veteran was exposed to asbestos in service and slowly developed ischemic heart disease (IHD) resulting in complications of myocardial infarction, cardiomyopathy, and congestive heart failure.  As such, the Board remanded the case to be reviewed by a VA board-certified pulmonologist or lung specialist for a medical opinion.

Pursuant to the Board's remand, in a February 2017 VA medical opinion, a VA examiner opined that while the Veteran's pleural effusions are related to in-service asbestos exposure, they are less likely than not to have caused the Veteran's cardiac disease, including CAD/IHD, ischemic cardiomyopathy/heart failure, atrial fibrillation, and pulmonary hypertension.  She further opined that other well-recognized risk factors, such as age, sex, and hypertension, are present in this case and are far more likely to account for the Veteran's IHD than his exposure to asbestos.

In a March 2017 addendum, she further opined that it is more likely than not that his effusion was a minor contributor to his morbidity (at most 10-20%) relative to his other comorbidities, including heart failure.  This opinion suggests that the Veteran's atrial fibrillation, congestive heart failure, and pulmonary hypertension may be aggravated by his now service-connected bilateral pleural effusions.

Since the record does not include any opinion as to whether it is at least as likely as not that the Veteran's atrial fibrillation, congestive heart failure, and pulmonary hypertension were aggravated or permanently worsened by the now service-connected bilateral pleural effusions, the Board finds that another medical opinion is warranted.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Appellant and clarify whether she still desires a hearing.  Upon receiving clarification from the Appellant, schedule her for the type of hearing she requests (Should she now request a Board hearing, any such hearing should be scheduled after the development set out below is completed.)  If the Appellant no longer desires a hearing, a statement to that effect (preferably, a signed writing by the Appellant or her representative) should be associated with the claims file.

2.  Provide the claims file to the VA physician who provided the February and March 2017 opinions (if possible, but not required).  If this examiner is unavailable, provide the claims file to another VA examiner who should determine whether a new VA examination is warranted in order to provide an opinion.  The claims file, including a copy of this remand, must be made available to the examiner for review who should indicate that the claims file was reviewed.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's atrial fibrillation, congestive heart failure, and pulmonary hypertension were (a) proximately due to or the result of the Veteran's service-connected bilateral pleural effusions or (b) aggravated or permanently worsened by his service-connected bilateral pleural effusions.

If it is determined that the atrial fibrillation, congestive heart failure, and pulmonary hypertension were related to a service-connected disability, to the extent possible, the examiner should indicate the approximate degree of disability or baseline before the onset of aggravation.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note: The requested opinions on aggravation should be premised on the baseline level of severity of the disorder before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the examiner's current findings.

If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Appellant's claims should be readjudicated based on the entirety of the evidence. 

If the claims remain denied, the Appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

